DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on 5/31/2022 is acknowledged.  Applicant’s traversals are fully considered but they are not found persuasive for at least the following reasons. 
Regarding Invention I and II, Applicant argues that Invention II - claim 19 – is directed to a method comprising two steps, i.e., attaching the high coefficient of friction layer along the lower fiber-containing layer surface of the fiber-containing layer; and attaching the foam layer along the upper fiber-containing layer surface of the fiber-containing layer (remarks, page 3, last para). Applicant argues that “co-extrusion” process is encompassed by applicant’s claimed method of claim 19. This is not found persuasive for at least the following reasons.  It should be noted that co-extrusion is a process in which two or more polymer materials are extruded together to produce different multilayer structures, which process is of a single step of co-extrusion process, which is material different than Applicant’s claimed two steps method, and is not encompassed by applicant’s claimed two stop method, contrary to applicant’s assertion. 
Regarding Invention I and III, Applicant argues that Invention III - claim 20 – is directed to a method recites one or more steps and the step such as cutting is not required step in method claim 20 (remarks, page 4, second para), thus, a method without cutting step is not materially different than applicant’s claimed method of claim 20. This is not found persuasive.  For purpose of restriction requirement, the examiner considers that claim 20 as currently written requires all the steps listed. Further, in the instant case, the product as Claimed in Invention I can be used in a materially different process of using that product, for example, a method of using the surgical pad as absorbent floor pad. 
Regarding Invention II and Invention III inventions, applicant argues that those two groups Inventions should be grouped together because one is directed to method of making the pad of claim 1 (as in claim 19), and one is directed to method of using the pad of claim 1 (i.e., as in claim 20), so per applicant, they overlap in scope (remarks, page 4, second para). This is not found persuasive. The two processes of Invention II and III are directed to materially different processes with materially different mode of operation as the steps recited in each respective process of claim 19 and 20 are mutually exclusive and they do not overlap in scope. There is nothing of record to show the two processes are obvious variants of each other.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-18 are being examined on the merits in the present action.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1,133,214 to Braconnier (cited by applicant).  
Regarding claims 1-3 and 5, Braconnier teaches a surgical pad (page 2, lines 4-5, the absorbent article of Braconnier is suitable to serve as surgical pad) comprising: 
 - a fiber-containing layer having an upper fiber-containing layer surface and a lower fiber-containing layer surface (page 1, lines 25-27, lines 37-41, lines 48-52, the non-woven sheet of Braconnier is a fiber-containing layer, i.e., of continuous fiber filaments or fibre yarns, of which for a given fiber-containing non-woven layer/sheet, it would have two layer surfaces, i.e., an upper layer surface and a lower layer surface; Braconnier further teaches the non-woven sheet is fiber-container layer, and of continuous filament, meeting the claimed material limitations of claims 1-2); 
 - a high coefficient of friction layer along the lower fiber-containing layer surface (page 1, lines 36-43, Braconnier teaches non-woven sheets may be employed, including having two non-woven sheets, of which one of the non-woven sheet is considered as equivalent to the instantly claimed fiber-containing layer, and another one of the non-woven sheet is considered as equivalent to the instantly claimed high coefficient of friction layer; Braconnier teaches suitable material for the non-woven sheet include polyvinyl chloride, i.e., polymeric layer, meeting the claimed material limitations of claims 2-3. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05); and 
- a foam layer along the upper fiber-containing layer surface (col. 1, lines 26-35, the foam/spongy layer that is bonded along the upper fiber-containing layer/non-woven layer surface.  Braconnier teaches suitable material for the foam layer include polyurethane foam, see page 1, lines 55-62, meeting the claimed material limitations of claim 5).  
Regarding the recitation "patient safety surgical pad" in the preamble of instant claim 1, the recitation “patient safety” of claim 1 is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the term "patient safety" does not provide any structural features beyond those recited in the claim, the body of the claim does not depend on the preamble for completeness, and the structural limitations are able to stand alone. It is the examiner’s position that the structure of the pad of Braconnier is capable of performing the intended use. 
Regarding claim 4, Braconnier teaches its high coefficient of friction layer (page 1, lines 36-43, Braconnier teaches non-woven sheets may be employed, including having two non-woven sheets, of which one of the non-woven sheets is considered as equivalent to the instantly claimed high coefficient of friction layer) may include fibrous filaments or fibre yarns, and may include one material or different materials intimately blended (page 1, lines 47-52), and considered as meeting the claimed limitations, i.e., having fibrous reinforcement within or bonded to the polymeric layer.  
Regarding claims 9-10, Braconnier teaches in its surgical pad, the adjacent layers may be bonded via spot welding (page 1, lines 66-69) and such bonding/adhesive layer is considered as to read on the instantly claimed adhesive layer of claim 9, and read on the instantly claimed patterned adhesive layer that covers less than an entire area between the foam layer and the upper fiber-containing layer surface of the fiber-containing layer of claim 10. 
It would have been obvious to a person of ordinary skill in the art to modify the surgical pad of Braconnier to include suitable adhesive layer between the adjacent layers, such as to include a first adhesive layer between the high coefficient of friction layer and the lower fiber-containing layer surface of the fiber-containing layer, and to include a second adhesive layer between the foam layer and the upper fiber-containing layer surface of the fiber-containing layer, to provide an improved surgical pad with improved structural integrity. 
Regarding claim 11, Braconnier teaches its surgical pad further comprising stitching to secure two or more layers to one another (page 1, line 29).  

Claim(s) 6-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Braconnier as applied to claim 1 above, in view of Schreiber et al. (US 2011/0056017; “Schreiber”).  
The limitations of claim 1 are taught by Braconnier as discussed above. 
Regarding claims 6-7, Braconnier teaches its surgical pad includes a foam layer (polyurethane foam, see page 1, lines 55-62). However, Braconnier does not specifically the inclusion of two foam layers, i.e., an upper foam layer and a lower foam layer in the specific manner as instantly claimed. 
It would have been obvious to one of ordinary skill in the art to modify the surgical pad of Braconnier, to provide a plurality of the foam layers, for example to include two foam layers, i.e., an upper foam layer and a lower foam layer, which would have predictably arrived at a satisfactory surgical pad of plurality of foam layers. In this regard, the court has long held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04. 
Schreiber teaches a patient transfer pad that includes a polyurethane foam layer (para [0031]).  Schreiber teaches the thickness of the polyurethane foam layer is a result effective variable that affects the weight that the pad is capable of supporting and/or transporting, as Schreiber teaches that for example a pad with 2 inches thick polyurethane foam is capable of transferring a patient of 600 pounds (para [0069]).
It would have been obvious to a person of ordinary skill in the art to adjust the thickness of each one of the foam layers of the modified pad of Braconnier through routine experimentation in order to achieve the desired properties of the surgical pad once produced, which would have arrived at a workable thickness that falls within broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
Regarding the recited specific properties parameter of the recited foam layers as instantly claimed in claims 6-7 (i.e., tack coefficient and breathability, and impression load deflection value), in the present case, it is noted that Braconnier teaches the inclusion of foam layer and teaches suitable material for the foam layer include polyurethane foam (page 1, lines 55-62) which is the same foam material as that of the instant application (see instant specification, page 6, lines 3-5, which describes that the foam layer comprises polyurethane foam). 
It would have been obvious to a person of ordinary skill in the art to modify the modified pad Braconnier, to select suitable foam material with desired properties including desired tack coefficient and breathability, and impression load deflection value, to provide a surgical pad with desired overall characteristic/properties to meet the design need depending on the intended application of the surgical pad. One of ordinary skill would have understood how to modify and choose suitable material for intended use. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
 Regarding claim 12, Braconnier does not specifically teach the inclusion of handles along side edges of its surgical pad.  
Schreiber teaches a patient transfer pad that includes handles (straps 34) positioned along the opposite side edges of the patient transfer pad (para [0073], Fig. 1). Schreiber teaches the handles may be positioned at various locations of the pad as desired and/or between respective upper and low sheets as desired (par [0075], Fig. 4, Fig. 5). 

    PNG
    media_image1.png
    683
    813
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    695
    579
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art to modify Braconnier, to include suitable number of handles positioned along the opposite side edges of the pad and within the fiber-container layer as taught by Schreiber (par [0073] [0075], Fig. 4, Fig. 5), for the obvious benefit of providing a pad that is easier to be held and handled, which would have predictably arrived at a satisfactory pad that is the same instantly claimed. 
Regarding claim 13, Braconnier teaches a surgical pad but does not specifically teach its surgical pad is capable of supporting and/or transporting and/or enabling transfer of a patient having a patient weight of up to about 400 kilograms (kg) (i.e., about 880 pounds (lbs)), as instantly claimed. The surgical pad of Braconnier includes a foam layer of polyurethane foam (page 1, lines 55-62).
Schreiber teaches a patient transfer pad that includes a polyurethane foam layer (para [0031]).  Schreiber teaches the thickness of the polyurethane foam layer is a result effective variable that affects the weight that the pad is capable of supporting and/or transporting, as Schreiber teaches that for example a pad with 2 inches thick polyurethane foam is capable of transferring a patient of 600 pounds (para [0069]). 
It would have been obvious to a person of ordinary skill in the art to adjust the thickness of the foam layer of the pad of Braconnier through routine experimentation in order to achieve the desired properties of the surgical pad once produced, which would have arrived at a workable surgical pad with desired ability of capable of supporting and/or transporting desired weight. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
Regarding claims 14-15, Braconnier does not teach in its surgical pad has the foam layer, the fiber-containing layer and the high coefficient of friction layer in the specific relative width with each other as instantly claimed in claims 14 and 15. 
Schreiber teaches a patient transfer pad that includes a plurality layers of different size and different relative width, of which the overall width of both the upper layer and lower layer are less than the overall width of the intermediate layer (para [0056] [0061], Fig. 1), and such configuration is considered as to read on the instantly claimed limitations of claim 14, and read on the instantly claimed limitations of claim 15.
 
    PNG
    media_image1.png
    683
    813
    media_image1.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art to modify the modified pad of Braconnier, to provide the respective layers of the pad with desired width and length in view the teaching of Schreiber (para [0056] [0061], Fig. 1), such as, to provide both the upper layer/foam layer and the lower layer/high coefficient of friction layer with overall width and length less than the overall width and length of the intermediate layer/fiber-containing layer in view the teaching of Schreiber (para [0056] [0061], Fig. 1), to provide a pad that has areas (i.e. extras width) of the fiber-container layer to include holder/straps as taught by Schreiber (para [0073]). 

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Braconnier in view of Schreiber as applied to claim 7 above in view of Albero et al. (US 2014/0201919; “Albero”). 
The limitations of claim 7 are taught by Braconnier and Schreiber as discussed above. 
Regarding claim 8, modified Braconnier teaches a surgical pad includes two foam layers of polyurethane foam (polyurethane foam, see Braconnier page 1, lines 55-62).  Modified Braconnier does not specifically that the upper foam layer and lower foam layer each comprises the specific material as instantly claimed.   
Albero relates to a body support system/pad that includes a plurality of foam layers (para [0031]). Albero is cited for its teaching that polyester polyurethane non-viscoelastic foam and polyurethane non-viscoelastic foam are known in the art as suitable foam materials (para [0031]-[0033]). 
 It would have been obvious to a person of ordinary skill in the art to modify the modified pad Braconnier, to select suitable foam material for each one of the upper foam layer and the lower foam layer as taught by Albero, such as select polyester polyurethane non-viscoelastic foam for the upper foam layer, and select polyurethane non-viscoelastic foam for the lower foam layer 5comprises, to provide a surgical pad with desired overall characteristic/properties to meet the design need depending on the intended application of the surgical pad. One of ordinary skill would have understood how to modify and choose suitable material for intended use. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Claim(s) 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Braconnier in view of Schreiber et al. (US 2011/0056017; “Schreiber”).  
Regarding claim 16, Braconnier teaches a surgical pad (page 2, lines 4-5, the absorbent article of Braconnier is suitable to serve as surgical pad) comprising: 
 - a fiber-containing layer having an upper fiber-containing layer surface and a lower fiber-containing layer surface (page 1, lines 25-27, lines 37-41, lines 48-52, the non-woven sheet of Braconnier is a fiber-containing layer, i.e., of continuous fiber filaments or fibre yarns, of which for a given fiber-containing non-woven layer/sheet, it would have two layer surfaces, i.e., an upper layer surface and a lower layer surface); 
 - a high coefficient of friction layer along the lower fiber-containing layer surface (page 1, lines 36-43, Braconnier teaches non-woven sheets may be employed, including having two non-woven sheets, of which one of the non-woven sheet is considered as equivalent to the instantly claimed fiber-containing layer, and another one of the non-woven sheet is considered as equivalent to the instantly claimed high coefficient of friction layer); and 
- a foam layer along the upper fiber-containing layer surface (col. 1, lines 26-35, the foam/spongy layer that is bonded along the upper fiber-containing layer/non-woven layer surface.  Braconnier teaches suitable material for the foam layer include polyurethane foam, see page 1, lines 55-62).  
Regarding the recitation "patient safety surgical pad" in the preamble of instant claim 1, the recitation “patient safety” of claim 16 is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the term "patient safety" does not provide any structural features beyond those recited in the claim, the body of the claim does not depend on the preamble for completeness, and the structural limitations are able to stand alone. It is the examiner’s position that the structure of the pad of Braconnier is capable of performing the intended use. 
Braconnier teaches a surgical pad but does not specifically teach its surgical pad is capable of supporting and/or transporting and/or enabling transfer of a patient having a patient weight of up to about 400 kilograms (kg) (i.e., about 880 pounds (lbs)), as instantly claimed. The surgical pad of Braconnier includes a foam layer of polyurethane foam (page 1, lines 55-62).
Schreiber teaches a patient transfer pad that includes a polyurethane foam layer (para [0031]).  Schreiber teaches the thickness of the polyurethane foam layer is a result effective variable that affects the weight that the pad is capable of supporting and/or transporting, as Schreiber teaches that for example a pad with 2 inches thick polyurethane foam is capable of transferring a patient of 600 pounds (para [0069]). 
It would have been obvious to a person of ordinary skill in the art to adjust the thickness of the foam layer of the pad of Braconnier through routine experimentation in order to achieve the desired properties of the surgical pad once produced, which would have arrived at a workable surgical pad with desired ability of capable of supporting and/or transporting desired weight. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05.
Regarding claim 17, Braconnier does not teach in its surgical pad has the foam layer, the fiber-containing layer and the high coefficient of friction layer in the specific relative width with each other as instantly claimed. 
Schreiber teaches a patient transfer pad that includes a plurality layers of different size and different relative width, of which the overall width of both the upper layer and lower layer are less than the overall width of the intermediate layer (para [0056] [0061], Fig. 1), and such configuration is considered as to read on the instantly claimed limitations of claim 17.
 
    PNG
    media_image1.png
    683
    813
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art to modify the modified pad of Braconnier, to provide the respective layers of the pad with desired width and length in view the teaching of Schreiber (para [0056] [0061], Fig. 1), such as, to provide both the upper layer/foam layer and the lower layer/high coefficient of friction layer with overall width and length less than the overall width and length of the intermediate layer/fiber-containing layer in view the teaching of Schreiber (para [0056] [0061], Fig. 1), to provide a pad that has areas (i.e. extras width) of the fiber-container layer to include holder/straps as taught by Schreiber (para [0073]). 
Regarding claim 18, Braconnier teaches its surgical pad includes a foam layer (polyurethane foam, see page 1, lines 55-62). However, Braconnier does not specifically the inclusion of two foam layers, i.e., an upper foam layer and a lower foam layer in the specific manner as instantly claimed. 
It would have been obvious to one of ordinary skill in the art to modify the surgical pad of Braconnier, to provide a plurality of the foam layers, for example to include two foam layers, i.e., an upper foam layer and a lower foam layer, which would have predictably arrived at a satisfactory surgical pad of plurality of foam layers. In this regard, the court has long held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04. 
Schreiber teaches a patient transfer pad that includes a polyurethane foam layer (para [0031]).  Schreiber teaches the thickness of the polyurethane foam layer is a result effective variable that affects the weight that the pad is capable of supporting and/or transporting, as Schreiber teaches that for example a pad with 2 inches thick polyurethane foam is capable of transferring a patient of 600 pounds (para [0069]).
It would have been obvious to a person of ordinary skill in the art to adjust the thickness of each one of the foam layers of the modified pad of Braconnier through routine experimentation in order to achieve the desired properties of the surgical pad once produced, which would have arrived at a workable thickness that falls within broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
Regarding the recited specific properties parameter of the recited foam layers as instantly claimed in claim 18 (i.e., tack coefficient and breathability, and impression load deflection value), in the present case, it is noted that Braconnier teaches the inclusion of foam layer and teaches suitable material for the foam layer include polyurethane foam (page 1, lines 55-62) which is the same foam material as that of the instant application (see instant specification, page 6, lines 3-5, which describes that the foam layer comprises polyurethane foam). 
It would have been obvious to a person of ordinary skill in the art to modify the modified pad Braconnier, to select suitable foam material with desired properties including desired tack coefficient and breathability, and impression load deflection value, to provide a surgical pad with desired overall characteristic/properties to meet the design need depending on the intended application of the surgical pad. One of ordinary skill would have understood how to modify and choose suitable material for intended use. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN LAN/Primary Examiner, Art Unit 1782